ORDER
PER CURIAM.
Donald L. Biggs, Jr., appeals the judgment of his convictions, after a jury trial in the Circuit Court of Lafayette County, for one count of assault of a law enforcement officer in the first degree, § 565.081; one count of robbery in the first degree, § 569.020; one count of assault in the first *642degree, § 565.050; and two counts of armed criminal action (ACA), § 571.015. As a result of his convictions, the appellant was sentenced, as a prior and persistent offender, § 558.016, to consecutive prison terms in the Missouri Department of Corrections of life imprisonment for each of the assault convictions, fifty years for each of the ACA convictions, and thirty years for the robbery conviction.
In his sole point on appeal, the appellant claims that the trial court plainly erred by failing to advise, sua sponte, the jury to disregard remarks made by the prosecutor during his closing argument, because the remarks constituted improper personalization in that the prosecutor stated that “one can only imagine what it was like in [the victim’s] shoes that night when she was being assaulted and robbed.”
Affirmed. Rule 30.25(b).